UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152775 iGENII, INC. (Exact name of small business issuer as specified in its charter) Delaware 26-2046163 (State of incorporation) (IRS Employer ID Number) 40 Exchange Place, Suite 401 New York, New York 10005 (Address of principal executive offices) (212) 932- 7483 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 13, 2011,9,312,000 shares of common stock, par value $0.001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 17 PART II 18 Item 1. Legal Proceedings 18 Item IA. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. iGENII, INC. FINANCIAL STATEMENTS (UNAUDITED) September 30, 2011 3 TABLE OF CONTENTS Balance Sheets 5 Statements of Operations 6 Statements of Cash Flows 7 Notes to Financial Statements 8 - 13 4 iGENII, INC. BALANCE SHEETS Sept. 30, 2011 Dec. 31,2010 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Equipment, net Intangibles, net 31 Infinite life intangibles Security deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Total Current Liabilities Stockholders’ Equity Common stock, $.001 par value, 95,000,000 shares authorized, 9,312,000 and 9,295,200 issued and outstanding, respectively Preferred stock, 5,000,000 shares authorized - - Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Equity ) Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 5 iGENII, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30 Sales $ $ Selling, General and administrative expenses Income (loss) from operations ) Net income (loss) $ ) $ Net income per common share Basic and diluted $ ) Weighted average common shares outstanding Basic and diluted iGENII, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED SEPTEMBER 30 Sales $ $ Selling, General and administrative expenses Income (loss) from operations ) Net income (loss) $ ) $ Net income per common share Basic and diluted $ Weighted average common shares outstanding Basic and diluted The accompanying notes are an integral part of these financial statements. 6 iGENII, INC. STATEMENT OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDING SEPTEMBER 30, 2, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock Based Compensation Increase / (decrease) in current liabilities: Accounts payable ) Security deposit (3,600 ) Total Adjustments ) Net cash provided/(used) by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of computers (1,200 ) Net cash used by investing activities (1,200 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of common stock Net cashused by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $ $
